Per Curiam.

The only points worthy of consideration are, whether the act inflicts more than one .penalty for the offence of selling liquors without a license; and, if it does, whether there can be more than one penalty recovered in one action.
The nh section ordains, if any person shall sell strong or spirituous liquors, by retail, without having such license, or, if any person shall sell, See. to be drank in his house, &c. without having entered into such recognisance, every person who shall be guilty of either of the offences aforesaid, shall, far each offence, forfeit 25 dollars. Adopting the principle which guides in the construction of penal statutes, that they are to be construed strictly, the forfeiture of 25 dollars is not incurred for every offence against either of those provisions, but the words, each offence, used in the section, impose the forfeiture of 25 dollars upon the offence of selling without a license, and also 25 dollars for the offence of selling to be drank in the house, &c. without having entered into a recognisance. The terms, “ for each offence,” in other words, subject the offenders, in either of those cases, to one forfeiture for each of the two enumerated offences.
The 18th section provides, that whenever any suit shall be commenced, and a recovery had for a penalty, for selling liquors without a license, such recovery shall be a bar to all prosecutions for offences of the like náture, committed before such recovery.
This section confirms the construction, and shows, that the legislature intended that there should be a re„covery for a single penalty only, not only by the words, “ and a recovery had for a penalty,” but by declaring, that such recovery, that is, a recovery for a penalty, shall be a bar, as to offences committed before such recovery. If a multiplicity of offences can be sued for, *137in one suit, the protection, afFordec~ by this section of the act, against prosecutions for offences, committed before the recovery~ is entirely defeated and frustrated~
The court is, accordingly, of opinion, that, at all events, but one penalty is recoverable, in one action, and that recovery bars all antecedent offences. Upon the plaintiff's remitting 50 dollars of his verdict, he may enter up his judgmeut, for the remaining 25 dollars.
Judgment accordingly.